DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “with the spacer”, and this limitation is indefinite because it is unclear whether this limitation means that the spacer is used to push the electrode body into the exterior body, or whether the electrode body and spacer are pushed together into the exterior body. For examination purposes, this limitation of claim 8 will be understood as meaning that the electrode body and spacer are pushed together into the exterior body. 
Claims 9-11 are rejected by virtue of their dependence on claim 8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shinoda et al. (EP 3709422 A1, cited on IDS of 31 March 2022).
Regarding claim 1, Shinoda teaches a battery comprising: 
an exterior body 1 that includes a bottom wall, a pair of first side walls extending from the bottom wall and facing each other, a pair of second side walls extending from the bottom wall and facing each other. and an opening 21 facing the bottom wall (“The container 1 is made from metal, and has a bottomed rectangular cylindrical shape with an opening 21”, [0011]; fig. 1 shows that the exterior body has two pairs of facing side walls); 
a sealing plate 2 that seals the opening 21 of the exterior body 1 (“The rectangular-shaped lid 2 is arranged in the opening 21 of the container 1 so that the opening 21 is covered with the lid 2”, [0011]; figs. 1-5; fig. 2 in particular shows that the lid 2 forms a sealing plate that seals the opening 21 of the exterior body 1); 
one electrode body 11 that is accommodated in the exterior body 1 and include a first electrode 31a and a second electrode 32a insulated from the first electrode 31a (“The container 1 houses the electrode group 11”, [0011]; “In the electrode group 11 in the example shown in FIG. 6, the positive electrode 31a, the negative electrode 31b, and the separator 32 are wound around winding axis B into a flat shape in a condition in which the separator 32 is interposed between the positive electrode active material-containing layer 31a-2 and the negative electrode active material-containing layer 31b-2.”, [0033], where the separator 32 is understood to insulate the first electrode from the second electrode); 
an electrode tab group that includes a plurality of tabs 14a, 14b protruding at ends, in a first direction along the first side walls, of the electrode body 11 and is electrically connected to the first electrode 31a (“inside the inner cavity of the container 1, spaces are respectively created on one end and the other end in the lateral direction of the container 1. In one of these spaces, the positive electrode current collecting tab 14a, the positive electrode lead auxiliary members 15a-1 and 15a-2, the positive electrode lead 13a, and the positive electrode guard 16a are arranged. In one of these spaces, the positive electrode current collecting tab 14a is connected to the positive electrode lead 13a with the positive electrode lead auxiliary members 15a-1 and 15a-2 being interposed therebetween. In the other space, the negative electrode current collecting tab 14b, the negative electrode lead auxiliary members 15b-1 and 15b-2, the negative electrode lead 13b, and the negative electrode guard 16b are arranged.”, [0035]; fig. 5; fig. 6 shows how tab 14a is connected to the electrode 31a);
a terminal 5a that is attached to the sealing plate 2 and electrically connected to the electrode tab group 14a (“The positive electrode terminal 5a, the negative electrode terminal 5b, the two terminal insulators 6a and 6b, and insulating gaskets 7a and 7b to be described later are secured to the lid 2”, [0013]; “The positive electrode terminal 5a is electrically connected to the positive electrode current collecting tab 14a of the electrode group 11 with the positive electrode lead 13a, etc., being interposed therebetween”, [0038]; fig. 1);
a collecting unit 13a that electrically connects the electrode tab group 14a and the terminal 5a (“The positive electrode terminal 5a is electrically connected to the positive electrode current collecting tab 14a of the electrode group 11 with the positive electrode lead 13a, etc., being interposed therebetween”, [0038]; figs. 1-2 and 4-5);
and an insulating member 12 that insulates the sealing plate 2 and the collecting unit 13a from each other (“The electrode group holder 12 is made of a resin having an electrical insulation property.”, [0040]; figs. 1, 4 and 5 show that the insulating member 12 is interposed between and therefore insulates the sealing plate 2 and the collecting unit 13a), 
wherein the insulating member 12 includes a base portion that is disposed between the sealing plate 2 and the collecting unit 13a (fig. 3-5 show that the insulating member 12 has a plate-shaped portion with ends which may be considered base portions; figs. 4-5 show that the base portion containing through hole 12c is disposed between the sealing plate 2 and the collecting unit 13a),
and a plurality of protrusion portions 12e, 12f that are provided further toward a center in the first direction than the base portion and protrude from the sealing plate 2 toward the electrode body 11 (“On the face 42 of the electrode group holder 12, each of the convex portions (protrusions) 12e and 12f protrudes toward the side in which the electrode group 11 is positioned”, [0042]; fig. 5 shows that the protrusions 12e, 12f are closer to the center of the insulating member than the base/end portion with the through hole 12c; fig. 5 also shows that the protrusions protrude from a portion closer to the sealing plate down toward the electrode body 1).
Regarding claim 2, Shinoda teaches the battery according to claim 1, wherein the protrusion 12e, 12f portion of the insulating member 12 does not abut on the electrode body 11 (“In some embodiments, the convex portions 12e and 12f may be spaced at a minute interval from the electrode group 11”, [0017], i.e. such that the protrusions 12e, 12f do not abut on the electrode body 11; fig. 3).
Regarding claim 3, Shinoda teaches the battery according to claim 1, wherein 
the electrode body is a winding electrode body that is laminated in a state, where the first electrode having a band shape and the second electrode having a band shape are insulated from each other, and is wound around a winding axis (“The electrode group 11 is formed by winding a laminate into a flat shape, in which the laminate is formed by laminating the positive electrodes, the negative electrodes, and the separators”, [0020]; fig. 6 shows that the first electrode 31a and the second electrode 31a are both band shaped, and are insulated by the separator 32), 
the winding electrode body 11 is accommodated in the exterior body 1 so that the winding axis is parallel to the first direction (“Each of the positive electrode current collecting tab 14a and the negative electrode current collecting tab 14b is formed in such a manner as to protrude from a corresponding one of the ends in the direction of the winding axis of the laminate when it is wound”, [0021]; the first direction is roughly horizontal with respect to fig. 1).
and a shortest distance between the winding electrode body 1 and the protrusion portion 12e, 12f of the insulating member 12 is within 5 mm (“As shown in FIG. 2, which is a cross-sectional view of the battery 100, the electrode group 11 is secured inside the battery 100 by the convex portions 12e and 12f of the electrode group holder 12 coming into contact with the electrode group 11.”, [0017], such that the shortest distance between the protrusions 12e, 12f and the electrode group 11 is where the protrusions 12e, 12f contact the electrode group 11; in other words the shortest distance is zero millimeters, within 5mm as claimed).  
Regarding claim 4, Shinoda teaches the battery according to claim 1, wherein the protrusion portion 12e, 12f of the insulating member includes 
a pair of first vertical walls that extend in the first direction and protrude from the sealing plate toward the electrode body (fig. 8 shows that the protrusion portions 12e, 12f are block-shaped with sides that extend in the first direction, indicated by the arrows labeled Y1 and Y2, such that these sides may be considered the first vertical walls of the protrusion portion),
and a lower horizontal wall that extends in the first direction and connects ends of the pair of first vertical walls on the side of the electrode body (fig. 8 shows that the protrusion portions 12e, 12f are block-shaped with a top surface, with respect to the figure, that extends in the first direction, indicated by the arrows labeled Y1 and Y2, such that this side may be considered a horizontal wall of the protrusion portion; this horizontal wall connects the ends of the first vertical walls on the side of the electrode body 11 as shown in fig. 5; the orientation in fig. 5 shows this horizontal wall on a lower side of the insulating member with respect to the figure, such that the horizontal wall may be considered a lower horizontal wall).
Regarding claim 5, Shinoda teaches the battery according to claim 4, wherein the insulating member 12 includes
the plurality of protrusion portions 12e, 12f that are arranged in a second direction (indicated by arrows X1, X2 in fig. 8) intersecting the first direction (indicated by arrows Y1, Y2 in fig. 8), (the protrusion portions 12e, 12f extend along the second direction, i.e. are arranged in the second direction),
and an upper horizontal wall that extends in the first direction and connects ends of the first vertical walls of the adjacent protrusion portions (fig. 8 shows that insulating member 12 has a bottom surface, with respect to the figure, that extends in the first direction, indicated by the arrows labeled Y1 and Y2, such that this side may be considered a horizontal wall of the protrusion portion; this horizontal wall connects the ends of the first vertical walls on the side away from the electrode body 11 as shown in fig. 5; the orientation in fig. 5 shows this horizontal wall on an upper side of the insulating member 12 with respect to the figure, such that the horizontal wall may be considered an upper horizontal wall).
Regarding claim 6, Shinoda teaches the battery according to claim 4, wherein the protrusion portion 12e, 12f of the insulating member 12 further includes a second vertical wall that connects the pair of first vertical walls and the lower horizontal wall to the base portion (fig. 8 shows that the protrusion portions 12e, 12f are block-shaped with sides away from hole 12a that extend in a direction, indicated by the arrows labeled X1 and X2, that is perpendicular to the first direction, indicated by the arrows labeled Y1 and Y2; these sides may be considered second vertical walls, and they each connect a pair of vertical walls with the lower horizontal wall; since the base portion is the end portion of the insulating member where the through-holes 12c, 12d are located, the second vertical walls located away from hole 12a may be considered to connect the base portion with the first vertical walls and the lower horizontal portion). 
Regarding claim 7, Shinoda teaches the battery according to claim 4, wherein 
the sealing plate 2 is provided with a gas exhaust valve 9 (“In the lid 2 according to the present embodiment, the gas discharge valve 9 and the liquid inlet 10 are arranged in the center part in the lateral direction.”, [0039]), 
and a gas flow path space 12a which is surrounded by the first vertical wall of the protrusion portion 12e, 12f and the electrode body 11 and communicates with the gas exhaust valve 9 is provided (“In the electrode group holder 12 according to the present embodiment, the opening (open hole) 12a is formed across an area facing the gas discharge valve (gas open valve) 9”, [0044]; “In the electrode group holder 12, furthermore, the opening 12a is arranged between the convex portions 12e and 12f in the lateral direction”, [0045], such that the gas flow path space is thereby also surrounded by the first vertical walls of protrusions 12e, 12f; fig. 2 shows that the gas flow path space 12a is surrounded on another side, the lower side with respect to the figure, by the electrode body 11). 
Regarding claim 8, Shinoda teaches a method of manufacturing a battery (“Next, the production process of the battery 100 according to the present embodiment will be described”, [0073]),
wherein the battery includes 
an exterior body 1 that includes a bottom wall, a pair of first side walls extending from the bottom wall and facing each other, a pair of second side walls extending from the bottom wall and facing each other. and an opening 21 facing the bottom wall (“The container 1 is made from metal, and has a bottomed rectangular cylindrical shape with an opening 21”, [0011]; fig. 1 shows that the exterior body has two pairs of facing side walls); 
a sealing plate 2 that seals the opening 21 of the exterior body 1 (“The rectangular-shaped lid 2 is arranged in the opening 21 of the container 1 so that the opening 21 is covered with the lid 2”, [0011]; figs. 1-5; fig. 2 in particular shows that the lid 2 forms a sealing plate that seals the opening 21 of the exterior body 1); 
one electrode body 11 that is accommodated in the exterior body 1 and include a first electrode 31a and a second electrode 32a insulated from the first electrode 31a (“The container 1 houses the electrode group 11”, [0011]; “In the electrode group 11 in the example shown in FIG. 6, the positive electrode 31a, the negative electrode 31b, and the separator 32 are wound around winding axis B into a flat shape in a condition in which the separator 32 is interposed between the positive electrode active material-containing layer 31a-2 and the negative electrode active material-containing layer 31b-2.”, [0033], where the separator 32 is understood to insulate the first electrode from the second electrode); 
an electrode tab group that includes a plurality of tabs 14a, 14b protruding at ends, in a first direction along the first side walls, of the electrode body 11 and is electrically connected to the first electrode 31a (“inside the inner cavity of the container 1, spaces are respectively created on one end and the other end in the lateral direction of the container 1. In one of these spaces, the positive electrode current collecting tab 14a, the positive electrode lead auxiliary members 15a-1 and 15a-2, the positive electrode lead 13a, and the positive electrode guard 16a are arranged. In one of these spaces, the positive electrode current collecting tab 14a is connected to the positive electrode lead 13a with the positive electrode lead auxiliary members 15a-1 and 15a-2 being interposed therebetween. In the other space, the negative electrode current collecting tab 14b, the negative electrode lead auxiliary members 15b-1 and 15b-2, the negative electrode lead 13b, and the negative electrode guard 16b are arranged.”, [0035]; fig. 5; fig. 6 shows how tab 14a is connected to the electrode 31a);
a terminal 5a that is attached to the sealing plate 2 and electrically connected to the electrode tab group 14a (“The positive electrode terminal 5a, the negative electrode terminal 5b, the two terminal insulators 6a and 6b, and insulating gaskets 7a and 7b to be described later are secured to the lid 2”, [0013]; “The positive electrode terminal 5a is electrically connected to the positive electrode current collecting tab 14a of the electrode group 11 with the positive electrode lead 13a, etc., being interposed therebetween”, [0038]; fig. 1);
a collecting unit 13a that electrically connects the electrode tab group 14a and the terminal 5a (“The positive electrode terminal 5a is electrically connected to the positive electrode current collecting tab 14a of the electrode group 11 with the positive electrode lead 13a, etc., being interposed therebetween”, [0038]; figs. 1-2 and 4-5);
and a spacer 12e, 12f that is disposed between the sealing plate 2 and the electrode body 11 (“As shown in FIG. 2, which is a cross-sectional view of the battery 100, the electrode group 11 is secured inside the battery 100 by the convex portions 12e and 12f of the electrode group holder 12 coming into contact with the electrode group 11”, [0017], such that the portions 12e, 12f are spacers that fill the space between the sealing lid 2 and the electrode body 11). 
the method comprising: 
a push-in step for pushing the electrode body 11 into the exterior body 1 with the spacer 12e, 12f (“inserting the cap body and the electrode group 11 in the container 1 provided with the opening 21”, [0077], where the step of insertion may also be considered a step of pushing the electrode body 11 into the exterior body 1; “An example of the cap body is the assembled body shown in FIG. 7”, [0074]; “the cap body and the electrode group 11 are integrally assembled”, [0075], such that the spacer 12e, 12f is with the electrode body 11 when the electrode body 11 is pushed into the exterior body 1). 
and a sealing step for sealing the opening 21 of the exterior body 1 with the sealing plate 2 (“the lid 2 and the end face of the opening 21 of the container 1 are welded to each other”, [0078], where welding is a species of sealing). 
Regarding claim 9, Shinoda teaches the method of manufacturing a battery according to claim 8, wherein, after the sealing step is performed, the spacer does not abut on the electrode body (“In some embodiments, the convex portions 12e and 12f may be spaced at a minute interval from the electrode group 11”, [0017], i.e. such that the protrusions 12e, 12f do not abut on the electrode body 11, referring to the assembled, post-sealing battery; fig. 3).
Regarding claim 10, Shinoda teaches the method of manufacturing a battery according to claim 8, wherein, after the sealing step is performed. a shortest distance between the electrode body and the spacer is within 5 mm (“As shown in FIG. 2, which is a cross-sectional view of the battery 100, the electrode group 11 is secured inside the battery 100 by the convex portions 12e and 12f of the electrode group holder 12 coming into contact with the electrode group 11.”, [0017], such that the shortest distance between the protrusions 12e, 12f and the electrode group 11 is where the protrusions 12e, 12f contact the electrode group 11; in other words the shortest distance is zero millimeters, within 5mm as claimed; this is referring to the assembled battery, i.e. after the sealing step is performed).
Regarding claim 11, Shinoda teaches the method of manufacturing a battery according to claim 8, wherein 
an insulating member 12 is provided that insulates the sealing plate 2 and the collecting unit 13a from each other (“The electrode group holder 12 is made of a resin having an electrical insulation property.”, [0040]; figs. 1, 4 and 5 show that the insulating member 12 is interposed between and therefore insulates the sealing plate 2 and the collecting unit 13a), 
wherein the insulating member 12 includes a base portion that is disposed between the sealing plate 2 and the collecting unit 13a (fig. 3-5 show that the insulating member 12 has a plate-shaped portion with ends which may be considered base portions; figs. 4-5 show that the base portion containing through hole 12c is disposed between the sealing plate 2 and the collecting unit 13a),
and a plurality of protrusion portions 12e, 12f that are provided further toward a center in the first direction than the base portion and protrude from the sealing plate 2 toward the electrode body 11 (“On the face 42 of the electrode group holder 12, each of the convex portions (protrusions) 12e and 12f protrudes toward the side in which the electrode group 11 is positioned”, [0042]; fig. 5 shows that the protrusions 12e, 12f are closer to the center of the insulating member than the base/end portion with the through hole 12c; fig. 5 also shows that the protrusions protrude from a portion closer to the sealing plate down toward the electrode body 1)
and the protrusion portion 12e, 12f of the insulating member 12 constitutes the spacer 12e, 12f (as discussed above for claim 8, the spacer is the portions 12e, 12f, which are also the protrusion portions as discussed above for claim 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Guen et al. (US 2016/0336574 A1) teaches protrusions on an insulating plate 160, where some of the protrusions 168 abut on the electrode group, and some protrusions 166, 167 are spaced about 0.2mm to 0.9mm away from the electrode group 120 ([0058] to [0061]; figs. 4-6).
Kim et al. (US 2012/0052341 A1) teaches a battery comprising an exterior body 15, a sealing plate 20, electrode bodies 10, terminals 21, 22, collecting units 31, 32, and insulating member 62 having protrusions 618, 619 ([0044] to [0046], [0054] to [0057], [0064], [0079]). Specifically, Kim teaches that the plurality of protrusion portions 618, 619 are oriented in a direction corresponding to the claimed first direction, and the protrusion portions are located side-by-side in a direction corresponding to the claimed second direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728